Case: 14-10962    Date Filed: 11/14/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10962
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-00191-CB-B-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

WILLIAM DOUGLAS MCRAND, III,
a.k.a. McGram,
a.k.a. June Bug,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (November 14, 2014)

Before HULL, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-10962    Date Filed: 11/14/2014   Page: 2 of 2


      Eleanor J. Jones, appointed counsel for William McRand, III in this direct

criminal appeal, has moved to withdraw from further representation of McRand

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and McRand’s convictions and

sentences are AFFIRMED.




                                         2